

WAIVER NO.2
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS WAIVER NO. 2 (this "Waiver"), dated as of March 14, 2005, is among Truck
Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar
Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer
(Navistar, together with Seller, the "Seller Parties" and each a "Seller
Party"), the entities listed on Schedule A to this Agreement (together with any
of their respective successors and assigns hereunder, the "Financial
Institutions"), Jupiter Securitization Corporation ("Conduit") and Bank One, NA
(Main Office Chicago), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder,
the  “Agent”), and pertains to that certain RECEIVABLES PURCHASE AGREEMENT dated
as of April 8, 2004 by and among the parties hereto (the "Agreement”). Unless
defined elsewhere herein, capitalized terms used in this Waiver have the
meanings assigned to such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Seller Parties have requested that the Agent and the Purchasers agree to
waive a certain provision of the Agreement; and
 
The Agent and the Purchasers are willing to agree to the requested waiver on the
terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.        Waiver. The requirement in Section 7.1(a)(ii) of the Agreement
for delivery of annual financial statements of Parent, Transferor and the Seller
for fiscal year 2004 is hereby waived through and including April 15, 2005.
 
Section 2.         Representation and Warranties. In order to induce the parties
to enter into this Waiver, each of the Seller Parties hereby represents and
warrants to the Agent and the purchaser that (a) after giving affect to this
Waiver, each of such Seller Party's representations and warranties contained in
Article V of the Agreement is true and correct as of the date hereof, (b) the
execution and delivery by such Seller Party of this Waiver, and the performance
of its obligations hereunder, are within its corporate or limited partnership,
as applicable, powers and authority have been duly authorized by all necessary
corporate or limited partnership, as applicable, action on its part, and (c)
this Waiver has been duly executed and delivered by such Seller Party and
constitutes the legal, valid and binding obligation of such Seller Party
enforceable against such Seller Party in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

E-213

--------------------------------------------------------------------------------


 
Section 3.          Condition Precedent. This Waiver shall become effective as
of the date first above written upon receipt by the Agent of counterparts hereof
duly executed by each of the parties hereto.
 
Section 4.           Miscellaneous.
 
(a)           THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
           (c)           Except as expressly modified hereby, the Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed. This Waiver shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).
 
          (c)            This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.
 
E-214

--------------------------------------------------------------------------------



JUPITER SECURITIZATION CORPORATION
 
By:  /s/  BETH PROVARZARA
Its:         Authorized Signatory
 
 
JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (Main Office Chicago),
Individually as a Financial Institution and as Agent
 
By:  /s/  BETH PROVARZARA
Its:         Authorized Signatory
 

 
E-215

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorize officers as of the date hereof.


TRUCK RETAIL ACCOUNTS CORPORATION
 
By:      /s/ ANDREW J CEDEROTH
Name:      Andrew J. Cederoth
Title:        V.P. & Treasurer
 
 
NAVISTAR FINANCIAL CORPORATION
 
By:      /s/ ANDREW J CEDEROTH
Name:      Andrew J. Cederoth
Title:        V.P. & Treasurer
 
 
 






E-216

--------------------------------------------------------------------------------


